UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-6662



MICHAEL HITT,

                                                 Plaintiff - Appellant,

          versus


AMY ENBE, Head Nurse-Technician at Perry
Correctional Institution; STEPHEN CLAYTOR,
Associate   Warden   of  Perry   Correctional
Institution, sued for injunction officially
and damages in individual capacities,

                                                Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. Terry L. Wooten, District Judge.
(2:04-cv-21999-TLW)


Submitted:   January 7, 2008                 Decided:   January 17, 2008


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey W. Newman,   Dowse B. Rustin, IV, NELSON, MULLINS, RILEY &
SCARBOROUGH, LLP,     Greenville, South Carolina, for Appellant.
Steven M. Pruitt,     MCDONALD PATRICK BAGGETT POSTON & HEMPHILL,
L.L.P., Greenwood,   South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Michael Hitt appeals the district court’s order accepting

the recommendation of the magistrate judge and denying relief on

his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed the record

and find no reversible error.       Accordingly, we affirm for the

reasons stated by the district court.    Hitt v. Enbe, No. 2:04-cv-

21999-TLW (D.S.C. Mar. 22, 2007).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED




                              - 2 -